Citation Nr: 0003812	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  93-22 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1951 to 
April 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which held that new and material 
evidence had not been submitted to reopen the claims for 
service connection for psychiatric and low back disability.


FINDINGS OF FACT

1.  The Board denied service connection for post traumatic 
stress disorder (PTSD) in December 1988 because it found that 
the clinical evidence of record did not substantiate the 
diagnosis for PTSD.  That decision is final.  Evidence 
submitted since that decision is essentially cumulative in 
substance of evidence previously considered and does not show 
that the appellant has PTSD related in service other than by 
history of the appellant.

2.  The Board denied service connection for low back 
disability in August 1977, April 1982, and again upon 
reconsideration in August 1987, because the evidence of 
record failed to show aggravation of a pre-existing back 
problem.  Evidence submitted since the last final decision is 
essentially cumulative of the evidence previously considered 
and does not tend to show aggravation of the back disability 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for PTSD has not been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  New and material evidence sufficient to reopen the claim 
to service connection for low back disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant served on active duty in the United States 
Marine Corps from November 1951 to April 1952.  Induction 
examination dated November 1951 was negative for back and 
psychiatric defects although a history of low back pain prior 
to service was noted.  Service medical records reflect that 
the appellant was seen 3 days after entrance into service for 
complaints of back pain.  At that time, the appellant 
reported a history back injury in 1948 prior to entering the 
service along with treatment by a private physician.  He 
further reported that he had been kicked in the back by a 
sergeant upon arrival at the military base because he had 
been complaining of his back.  On hospital admission 2 days 
later, the appellant was crying, perspiring profusely and 
presenting symptoms of conversion reaction.  On orthopedic 
examination, he held his back rigidly with much spasm of the 
muscles.  He resisted attempts to elevate or flex his legs.  
The impression was back sprain and conversion reaction.  He 
also resisted passive exercise attempts due to pain.  X-rays 
of the lumbosacral spine revealed very minimal narrowing of 
the 12 thoracic and 1st lumbar vertebral spaces and no other 
bone, joint or intervertebral abnormalities.

Service medical records dated December 1951 reflect that a 
neuropsychiatric consultation was performed.  The appellant 
was amazingly  histrionic, self-demanding, tearful and 
trembling, such that a history was near impossible to obtain.  
Mental status examination revealed that he was oriented and 
without psychotic ideation.  The diagnosis was 
musculoskeletal somatization reaction in an inadequate 
personality.  Subsequent neuropsychiatric examinations were 
within normal limits with the exception of the legs.  There 
were subjective complaints of numbness and general weakness 
although clinical findings were negative for neurological 
deficit.  The initial impression was musculoskeletal 
somatization reaction.  Orthopedic examination revealed 
voluntary inhibition of straight leg raising, no reflex or 
motor impairment, and no atrophy.  It was noted that there 
was absolutely no evidence of muscle spasm and the appellant 
did not maintain a rigid back when he was tired.  A Board of 
Medical Survey diagnosed psychogenic musculoskeletal 
reaction, existing prior to service, and not aggravated by 
service.  The appellant was thereafter separated for the 
convenience of the Government.

In May 1952, the appellant originally claimed entitlement to 
service connection for psychiatric and back disability.  In 
support of this claim, he submitted a private physician's 
statement that reflects treatment for work-related back 
injury in 1948 and that he had treated the appellant for back 
complaints after his separation in April 1952.  He also 
submitted several statements from friends and relatives 
(including his brother) to the effect that the appellant's 
back condition was worsened in service.  VARO denied the 
claims in August 1952.

In June 1976, the appellant attempted to reopen his claims 
based on statements from his brother and co-workers, to the 
effect that he had severe back problems since service, post-
service treatment records showing treatment for back 
complaints, and sworn testimony from a personal hearing 
conducted in December 1976.  It was noted that the appellant 
was unable to obtain private medical records showing 
treatment soon after service discharge.  He submitted 
documentation of having had many employers since service 
discharge.

In an August 1977 decision, the Board denied service 
connection for psychiatric and back disability because a new 
factual basis had not been presented to reopen the claim.  It 
was noted that evidence had not been presented showing that 
either disability was incurred in, or aggravated by, service.

In a July 1982 decision, the Board denied service connection 
for psychiatric and back disability because a new factual 
basis had not been presented to reopen the claims.  In 
addition to the above evidence, the Board also considered a 
May 1954 medical statement from G. Scovner, M.D., which 
reflects that he treated the appellant for a back and 
psychiatric disorder following his discharge, and an 
affidavit from the appellant's brother.  The appellant's 
brother stated that he had seen the appellant in the hospital 
in service and that the appellant reported having been kicked 
and beaten.

In August 1986 decision, the Board denied service connection 
for psychiatric and back disability because a new factual 
basis had not been presented to reopen the claims.  In 
addition to the above evidence, the Board also considered 
various statements from the appellant along with sworn 
testimony from a July 1986 hearing, wherein he argued that 
the claimed disability resulted from a serious beating he 
received in service.

In an August 1987 reconsideration decision, the Board 
continued to deny service connection for psychiatric and back 
disability because a new factual basis had not been presented 
to reopen the claims.

After the Board's August 1987 reconsideration decision, the 
following evidence was received:  VA outpatient treatment 
records dated January 1985 to March 1988, showing back 
complaints and psychiatric follow-up with a history of a 
severe physical beating in service; and a VA hospital report 
for the period of September to October 1986, which reflects 
diagnoses for atypical affective disorder and PTSD, and a 
history of recurrent nightmares and severe anxiety reaction 
stemming from a beating in service.

In December 1988, the Board denied service connection for 
PTSD with consideration of the above evidence.  The appellant 
elaborated his account of the in-service incident to include 
being sexually brutalized by various military personnel.  The 
Board determined that, although the evidence of record 
included a diagnosis for PTSD, this diagnosis was not 
substantiated by the appellant's background or clinical 
symptomatology.

In March 1993, the appellant most recently requested 
reopening of his claims for service connection for 
psychiatric and back disability.  In support of his claims, 
the VA received a VA hospital summary dated October 1986, VA 
outpatient treatment notes dated July 1991 to January 1998, 
lay statements from the appellant's brother and his wife, 
numerous private medical statements, and sworn testimony from 
hearings conducted in November 1996 and November 1999.

VA outpatient treatment notes dated July 1991 to January 1998 
show that the appellant was seen for back complaints and 
PTSD.  Various treatment entries show the appellant's 
preoccupation with the alleged in service beating incident.

A statement from the appellant's brother in essence 
reiterates the substance of earlier statements of record.  A 
statement from the appellant's wife reflects that the 
appellant was a different person after discharge from the 
military.

Letters dated October 1995 and November 1996 from S. Segal, 
M.D., reflect that the appellant received monthly 
psychotherapy and medication management since February 1995 
for PTSD.  It was noted that the appellant had persevering 
thoughts concerning an alleged beating during basic training 
in service, and that the appellant believes that he was close 
to death as a result of that beating.

A letter dated December 1995 from B. Tarr, M.D., reflects 
that the appellant was referred to him for evaluation of a 
history of low back pain going back 40 years or more.  
Examination was essentially unremarkable and x-rays showed 
only degenerative arthritic changes of the lumbosacral spine.  
The appellant was advised to lose weight, take warm baths, 
and use Tylenol as needed.

A letter dated January 1998 from M. Ambrose, M.D., the 
appellant's VA physician, reflects that the appellant was 
diagnosed with generalized anxiety disorder and PTSD.  It was 
noted that the appellant was "very anxious, constantly 
reliving incidents that he says took place while he was in 
basic training in the Army."  The appellant described this 
incident as having "destroyed my life."

A letter dated November 1999 from M. Barnett, M.D., reflects 
that the appellant was under treatment for PTSD and symptoms 
of clinical depression.  It was noted that the appellant 
related his PTSD to a physical assault in service.

Sworn testimony from the appellant in 1996 and 1999, along 
with his brother in 1996, reflects the continued belief that 
the appellant was severely beaten in service resulting in 
PTSD and aggravation of his back disorder.

II.  Analysis

The Board most recently denied the appellant's claims for 
service connection for PTSD and back disability in December 
1988 and August 1987, respectively.  These decisions are 
final.  We note that final rating determinations are not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991), 38 C.F.R. § 20.1100 (1999).  Under 
pertinent law and regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The credibility 
of the new evidence is presumed.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999):

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet.App. 
1 (1998).  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for PTSD or back disability 
since it does not provide any new factual basis for 
consideration of the claims.  New evidence is that which is 
not merely cumulative of other evidence on the record.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) citing 
Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 1990).  
Material evidence is that which is relevant and probative of 
the issue at hand.  Colvin, supra., citing Chaney v. 
Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The most 
recent evidentiary submissions continue to show that which 
was previously shown on consideration of the claims, which is 
that the appellant claims to have PTSD due to an alleged 
beating in service and that an alleged beating in service 
aggravated his pre-existing back problems.  We note that 
service medical records are negative for any evidence of a 
severe beating, but rather show only that the appellant was 
kicked in the back and suffered an hysterical reaction.  
Additionally, the most recent evidentiary submissions do not 
tend to show that the appellant has PTSD due to service or an 
in-service event, except by unsubstantiated history which was 
previously noted in the Board's prior decisions.

Therefore, we conclude that new and material evidence has not 
been presented to reopen the claims for service connection 
for PTSD and back disability.  Accordingly, the Board does 
not have jurisdiction to consider the previously adjudicated 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996) (When new 
and material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted.").



ORDER

Having found that new and material evidence has not been 
presented to reopen the claim, service connection for PTSD 
remains denied.

Having found that new and material evidence has not been 
presented to reopen the claim, service connection for back 
disability remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

